     Case 2:20-cv-01873-AB-KS Document 20 Filed 08/28/20 Page 1 of 2 Page ID #:81



 1

 2

 3
                                                                                  JS-6
 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10

11

12   SHAMAR JACKSON,                                 Case No.: 2:20-cv-01873-AB-KS
13                  Plaintiff,                       Hon. André Birotte, Jr.
14       v.                                          ORDER FOR DISMISSAL WITH
15
                                                     PREJUDICE
     ALPHA BETA COMPANY, a
16
     California Corporation; and DOES 1-
     10,                                             Action Filed: February 7, 2020
                                                     Trial Date: Not on Calendar
17                                 Defendants.
18

19

20

21            Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
22   it, and being fully advised finds as follows:
23            //
24

25            //
26

27            //
28
                                                   1
                                  ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:20-cv-01873-AB-KS Document 20 Filed 08/28/20 Page 2 of 2 Page ID #:82



 1         IT IS ORDERED THAT:
 2         Plaintiff Shamar Jackson’s (“Plaintiff”) action against Defendant Alpha Beta
 3   Company (“Defendants”) is dismissed with prejudice. Each party will be responsible for
 4   their own fees and costs.
 5

 6
     Dated: August 28, 2020
 7                                                     Hon. André Birotte, Jr.
                                                       United States District Judge
 8                                                     Central District of California
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
                              ORDER FOR DISMISSAL WITH PREJUDICE
